         Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 1 of 17



Elizabeth K. Ehret
Attorney at Law
3800 O’Leary St., #104
Missoula, MT 59808
T: (732) 312-7400
elizabeth.k.ehret@gmail.com

Matthew Strugar
(pro hac vice)
Law Office of Matthew Strugar
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010
T: (323) 696-2299
matthew@matthewstrugar.com

Attorneys for Plaintiff

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA

    RANDALL MENGES,
                              Plaintiff,

         v.                                Case No. 9:20-cv-178-DLC-KLD

    AUSTIN KNUDSEN, Attorney
    General of the State of Montana1;      REPLY BRIEF ON
    GARY SEDER, Bureau Chief of the        PLAINTIFF’S MOTION FOR
    Montana Crime Information              A PRELIMINARY
    Bureau; and SARA MALIKIE, Head         INJUNCTION
    of the Sexual and Violent
    Offenders Program for the
    Missoula County Sheriff’s Office,
    each in their official capacities,
                             Defendants.




1Austin Knudsen is substituted for former Attorney General Tim Fox. Fed.
R. Civ. P. 25(d).
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 2 of 17




                              Introduction

     To understand the issues at stake in this litigation, it may help to

remove it from the context of gay rights. Instead, consider the following:

Before 1967, it was a crime in sixteen states to enter into an interracial

marriage. In many of those states, it was a felony. Now imagine a

couple who are convicted under Mississippi’s felony prohibition against

interracial marriage and serve whatever sentence the Mississippi courts
imposed. Sometime later, they flee to Kentucky. Then the United States

Supreme Court issues Loving v. Virginia, 388 U.S. 1 (1967), declaring

that prohibitions on interracial marriage violate the Due Process and

Equal Protection clauses of the Fourteenth Amendment. Kentucky,

though, (until 2019) prohibited anyone with a felony conviction from

voting.
     Would the United States District Courts for the Eastern and

Western Districts of Kentucky have been powerless to restore the

couple’s voting rights between 1967 and 2019?

     Would it matter that Kentucky was applying its felony

disenfranchisement law to a Mississippi felony?

     Would the couple be required to return to Mississippi and seek

post-conviction relief to obtain their voting rights in Kentucky?

     Would it matter that Mississippi’s post-conviction relief statute

only provides jurisdiction to hear cases brought by those in custody or




                                    1
         Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 3 of 17




on parole or probation and barred those who already completed their

sentence? See Miss. Code Ann. § 99-39-5(1).

     This is substantially the situation Plaintiff Randall Menges faces.

Idaho convicted him of having consensual gay sex in 1994—when such

prosecutions were allowed. Nine years later the Supreme Court

declared that imprisoning people for having gay sex was

unconstitutional. While a welcome development, this meant little for
Menges. He already served his sentence and was barred by Idaho’s one-

year statute of limitations to seek post-conviction relief.

     He moved to Montana. Montana requires Menges to register,

relying on Idaho’s outdated and unquestionably homophobic law

requiring people convicted of having gay sex to register as sex offenders.

And the State now objects because he seeks to vindicate his
constitutional rights, asserting it is an issue for Idaho courts, not this

Court.

     The objection is unfounded. Montana is violating Menges’s

constitutional rights. It does not matter that Idaho is also violating his

constitutional rights. Through this action, he challenges Montana’s

violation of his rights in Montana. And he does not challenge his

conviction, but Montana’s ongoing treatment of his conviction and the

injuries that treatment creates. Because Montana is violating his

rights, this Court can redress those wrongs.




                                       2
       Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 4 of 17




     Menges has standing. He is likely to prevail on each of his claims.

The State’s action inflicts a continuous, ongoing, daily injury to his

constitutional rights. And the balance of the equities and public interest

cry out for a preliminary injunction. This Court should grant Menges’s

motion.

                                Argument

I.   Menges Does Not Challenge His Conviction
     The main theme in the State’s opposition brief is that Menges is

seeking to challenge his 1994 conviction for crime against nature for

engaging in gay sex in Gem County, Idaho. State’s Br. at 2 (accusing

Menges of “essentially asking this Court to rule on the constitutionality

of that conviction”). He’s not. He was clear about this in his opening

brief: “To be sure, Menges does not contend that his conviction was
unconstitutional in 1994 or seek to overturn that conviction. In 1994, it

was permissible for Idaho to prosecute people for having gay sex. All the

state needed to prove to convict him was that he had oral or anal sex.”

Menges’s Opening Brief in Support of Motion for Preliminary

Injunction, ECF No. 9–1, at 11–12 (internal citations omitted). Of

course, this was a dark and despicable state of the law. But Menges

recognizes that was the law when he was convicted, much the same way

that it was legal to convict people who entered interracial marriages

before Loving.




                                     3
       Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 5 of 17




      Even if he wanted to, Menges is barred from challenging his

conviction. Idaho’s Uniform Post-Conviction Procedure Act, I.C. §§ 19-

401, et seq., provides only a one-year limitation period for filing such a

motion. I.C. § 19-402(a). Idaho convicted Menges in 1994. Lawrence v.

Texas, 539 U.S. 558, 578 (2003) wasn’t decided for another 19 years.

      Regardless, this case doesn’t challenge that conviction. Menges

served the sentences the court imposed on him and he does not ask for
any money damages for his conviction or the sentence he served.

Instead, he challenges the continued severe restrictions imposed on him

nearly two decades after the Supreme Court invalidated the statute the

State relies on to force him to register. That is a continuing harm. And,

for the purpose of this case, Montana is imposing that harm, not Idaho.

II.   Menges Has Standing to Challenge Montana’s Requirement
      that He Register

      A.   Menges Challenges Montana, Not Idaho, Law

      Because Menges challenges Montana law, not Idaho law, this

Court should reject the State’s attempt to pass the buck to Idaho for

Montana’s violation of Menges’s constitutional rights.

      Menges brings an as-applied challenge to the Montana Sexual or

Violent Offender Registration Act’s requirement that an individual

register as a sex offender for an out-of-state conviction for which that

state requires registration. § 46-23-502(9)(b), MCA. He does not

challenge any Idaho law or assert any injury arising from Idaho.


                                     4
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 6 of 17




     The State argues that it is applying Idaho’s registration law and

Menges’s qualms should be only with Idaho. Not so. Montana decided to

incorporate Idaho’s registration requirements into the Montana Sexual

or Violent Offender Registration Act. It is Montana’s law incorporating

the unconstitutional Idaho scheme that Menges challenges, not any

Idaho law.

     Montana’s registration law does not have to operate this way.
North Dakota, for example, requires registration for people with out-of-

state convictions that are equivalent to registrable crimes in North

Dakota, but, unlike Montana, it does not require registration for

everyone with an out-of-state conviction for which the originating state

requires registration. N.D.C.C. §12.1-32-15(g). So someone with an

Idaho conviction for sexual assault must register in North Dakota
because North Dakota requires registration for North Dakota sexual

assault convictions, and an Idaho sexual assault conviction is an

equivalent to that registrable North Dakota offense. Id. But because

North Dakota doesn’t adopt wholesale the registration laws of the other

states, someone like Menges with an Idaho sodomy conviction would not

have to register in North Dakota because historical North Dakota

sodomy convictions are not registrable offenses there. Id. North

Dakota’s statutory scheme allows it to maintain its interest in

registering people who have convictions it wants people to register for




                                    5
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 7 of 17




without the thorny issues of incorporating other states’ registrations

laws into its own code.

     Until 2005, Montana’s registration law operated the same way.

But in 2005, Montana chose another path. State v. Hamilton, 164 P.3d

884, ¶ 9 (Mont. 2007) (citing § 1, Ch. 313, L.2005). Because it chose to

incorporate Idaho’s law into Montana law, it cannot pass the buck to

Idaho to defend it. Montana controls its own lawmaking and is
responsible for its own laws.

     B.    The Injury Montana Imposes on Menges is

           Redressable in this Case Against Montana Officials

     This Court can redress Menges’s injury. The State’s argument to

the contrary misconstrues his injury, again passing the buck to Idaho.

     Menges is injured by being required to register in Montana. The
injury includes, among other things, providing to and maintaining with

the State all manner of biographic information, notifying the State of

changes in his residence, employment, or student status, and paying the

State for the costs associated with this registration. Compl. ¶¶ 27–33

(citing §§ 46-23-504(3)(a–h); § 46-23-505(1); § 46-23-506(1), MCA).

     Registration causes regular injuries apart from harms inflicted

directly by the registration statute. In November, the Postmates

delivery platform denied Menges employment—in any state—on

account of Montana maintaining him on the Montana registry. Menges

Declaration, ECF No. 9–2, ¶ 12. And he was thrown out of a homeless


                                    6
       Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 8 of 17




shelter on a below-freezing night because Montana had marked him

noncompliant with his registration requirement—an injury that flows

directly from, and would not exist without, Montana’s requirement that

he register. Id. ¶ 13.

      A judgment declaring that Menges’s inclusion on the Montana sex

offender registry is unconstitutional and enjoining the State from

requiring him to register would redress the injury caused by his
inclusion on the Montana registry. To be sure, Menges is also injured by

his inclusion on other state’s registries, too. Those injuries arise from

the actions of other states and can be addressed in other lawsuits. But a

plaintiff does not lack standing to challenge one injury because another

state is imposing a similar injury. And obtaining redress for injuries

caused by another state would not cure the injuries caused by Montana.
      Menges is injured—he must register as a sex offender in Montana.

The Montana Sexual or Violent Offender Registration Act forms the

foundation of his registration requirement in Montana. It is a but-for

cause of his injury. Finding the law unconstitutional as applied to him

would redress this injury. This is textbook standing. Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560–61 (1992).

III. The State Does Not Meaningfully Contest Menges’s

      Probability of Prevailing on Any of His Claims

      In his opening brief, Menges detailed how and why he is likely to

prevail on each of his claims. Opening Br. at 11–26. The State doesn’t


                                     7
       Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 9 of 17




engage any of these arguments or with any of the authority Menges

relies on.

      Menges detailed how he is likely to succeed on his substantive due

process claim because the State forces him to register for his 1994

conviction for engaging in consensual gay sex. Id. at 11–17. In

Lawrence, 539 U.S. at 578, the Supreme Court held that consensual

oral and anal sex is protected by the Substantive Due Process and
facially invalidated those laws that allowed conviction for merely

engaging in such sex acts. Because the State is forcing Menges to

register for being convicted of engaging in activity protected by the

Fourteenth Amendment, the registration requirement violates his

Fourteenth Amendment rights. Opening Br. at 11–13.

      He also showed how requiring him to register violates his Equal
Protection rights. In short, Menges is required to register for engaging

in gay sex, or at least for engaging in sex traditionally associated with

homosexuality. A heterosexual man in Menges’s same situation—18-

years-old at the time he had sex with a 16-year-old female partner—

would not be required to register for having vaginal sex, either in

Montana or Idaho. Opening Br. at 18–19 (citing § 45- 5-501(1)(b)(iv),

MCA; I.C. § 18-8304(1)(a)). Because Menges’s registration hinges only

on him having engaged in gay sex (or sex acts traditionally associated

with homosexuality), the classification is impermissible. See, e.g., State

v. Limon, 122 P.3d 22, 34–38 (Kan. 2005); Limon v. Kansas, 539 U.S.


                                     8
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 10 of 17




955 (2003); Doe v. Caldwell, 913 F. Supp. 2d 262, 265 (E.D. La. 2012);

Doe v. Jindal, 851 F. Supp. 2d 995, 1009 (E.D. La. 2012).

     And he showed that his registration violates his privacy rights

under the Montana constitution because the Montana Supreme Court

declared that the right to engage in consensual oral and anal sex is a

right protected by Article II, Section 10. Opening Br. at 25–26 (citing

Gryczan v. State, 283 Mont. 433, 456, 942 P.2d 112, 126 (1997)).
     The State doesn’t contest any of this. It doesn’t contest that prior

to 2003 it was constitutional to convict people for having oral and anal

sex. See Bowers v. Hardwick, 478 U.S. 186, 192–94 (1986). It doesn’t

contest that Idaho law allowed Idaho to obtain such convictions. I.C.

§ 18-6605. It doesn’t contest that Idaho required and still requires

people convicted under that scheme to register as sex offenders. I.C.
§ 18-8304(1)(a). And it doesn’t contest that anyone with a registrable

conviction in Idaho must register in Montana if they reside here. § 46-

23-502(9)(b), MCA.

     Instead, the State asserts that it has a legitimate interest in

protecting its population from sex offenders and that it is

administratively efficient for Montana to just require anyone with a

registrable conviction from another state to register in Montana.

Menges does not contest either of these point as general matters. But

the State’s interest in protecting the population from sex offenders

generally is not at issue here—Menges seeks a preliminary injunction


                                    9
        Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 11 of 17




only to relieve him from the burdens of registration because his

registration violates his constitutional rights.

     The State appears to claim that because Menges’s registration is a

quirk of overlapping statutes, tragedies of timing, and the function of

administrative bureaucracy—and not homophobic animus—Menges will

not prevail because Montana only seeks an administratively efficient

system.2 But efficient administrative systems can violate individual
constitutional rights. Whether a result of homophobic animus or an

accident of timing and administration, the injury to Menges is the

same.

     The State even appears to admit that it does nothing to screen for

this potential problem. State’s Br. at 9 (“If the State is required to

individually assess each conviction to determine whether it falls under
a statute meeting Menges’s characterization or under an equivalent


2
 To be sure, Menges never claimed that the State’s registration
requirement is a result of homophobic animus. Both his Complaint and
his opening brief detail the State’s laudable efforts to protect and
decriminalize gay life in Montana, from the 1995 repeal of the sex
offender registration requirement for people convicted of “deviate sexual
relations,” to the 1997 ruling in Gryczan protecting gay sex under the
Montana constitution, to the outright repeal of the statutory prohibition
on consensual gay sex in 2013. That Menges is made to register seems
to be an aberration. He has fallen through the gaps in the protection the
State has enacted to right its past wrongs. Hopeful the State would
recognize the situation for what it is, he sought to resolve the issue
short of litigation. Strugar Declaration, ECF No. 9–3, at ¶¶ 3–4. The
State told him he would have to file a lawsuit. Id. ¶ 4. So he did.

                                      10
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 12 of 17




Montana offense, then the 2005 amendment requiring registration from

offenders who are required to register in other jurisdictions would be

meaningless.”). Even Idaho, which still has a sodomy prohibition on the

books and requires registration for it, claims that when someone with a

sodomy conviction from another state moves there, it reviews the

underlying file to determine whether the sex was consensual.

Supplemental Request for Judicial Notice, Ex. A (Declaration of Carol
Redding filed in Doe v. Wasden, Case No. 20-cv-452 (D. Idaho)) ¶¶ 18–

20. If the conviction involved consensual sex, the state allegedly does

not require registration. Id. ¶ 20. Any administrative burden required

to screen for these kinds of convictions would be minor.

     And it would be rare. Because discovery has not begun, Menges

does not yet know the scope of the problem, but he suspects the number
of other people in his situation is few-to-none. Only two states in

addition to Idaho—Mississippi and South Carolina—require sex

offender registration for historical sodomy convictions. Miss. Code. Ann.

§ 45-33-23(g)(x); S.C. Code Ann. § 23-3-430(C)(11); see also Lawrence,

539 U.S. at 575–76 (identifying Idaho, Mississippi, South Carolina, and

Louisiana as the states that required sex offender registration for

violations of consensual sodomy prohibitions at the time of the ruling;

Louisiana has since repealed its requirement, see La. R.S. § 15:541(k))).

It is doubtful that there are more than a handful of people from Idaho,

Mississippi, and South Carolina with pre-Lawrence sodomy convictions


                                    11
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 13 of 17




who have relocated or will relocate to Montana (if there is even a single

such person other than Menges).

      Regardless, an administrative burden is not a defense to violating

an individual’s constitutional rights. Menges detailed how he is likely to

succeed on each of his claims in his opening brief. None of the State’s

arguments defeat that showing or even seriously engage with them.

Menges is likely to prevail.
IV.   Menges’s Irreparable Injury is Ongoing

      In the Ninth Circuit, courts “do not require a strong showing of

irreparable harm for constitutional injuries.” Cuviello v. City of Vallejo,

944 F.3d 816, 833 (9th Cir. 2019). Ongoing violations of constitutional

rights underscore “‘the need for immediate injunctive relief without

further delay” as “‘a direct corollary of the matter's great importance."
Id. (quoting Sanders Cty. Republican Cent. Comm. v. Bullock, 698 F.3d

741, 748 (9th Cir. 2012)).

      The State’s argument against Menges having an irreparable

injury is a bit confounding. The State’s argument appears to be that

because Menges is unlikely to establish a constitutional violation, the

harm is not irreparable (because it does not exist). State’s Br. at 10–11.

      Menges concedes that his irreparable injury depends on the Court

finding that he is injured. But that’s no different from any plaintiff

moving for a preliminary injunction.




                                    12
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 14 of 17




     Menges does not seek any legal remedy that could make him

whole at the conclusion of the litigation. He does not seek damages. He

seeks equitable relief to stop an ongoing, continuous injury to his

constitutional rights. This is black-letter irreparable injury. See, e.g.,

Hernandez v. Sessions, 872 F.3d 976, 994 (9th Cir. 2017) (“It is well

established that the deprivation of constitutional rights unquestionably

constitutes irreparable injury.”).
V.   The Balance of the Equities and the Public Interest Favor

     an Injunction

     The final factors for granting a preliminary injunction require

Menges to establish that the balance of the equities tip in his favor and

that the requested relief is in the public interest. Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 20 (2008). The Supreme Court has stated
that where government actors are the party opposing a preliminary

injunction, these factors tend to merge. See Nken v. Holder, 556 U.S.

418, 435 (2009).

     The balance of equities and the public interest both support

issuing an injunction because the State is violating Menges’s

constitutional rights. The “government suffers no harm from an

injunction that merely ends unconstitutional practices and/or ensures

that constitutional standards are implemented.” Doe v. Kelly, 878 F.3d

710, 718 (9th Cir. 2017) (citing Rodriguez v. Robbins, 715 F.3d 1127,

1145 (9th Cir. 2013)); Valle de Sol inc. v. Whiting, 732 F.3d 1006, 1029


                                     13
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 15 of 17




(9th Cir. 2013). Similarly, it is “‘always in the public interest to prevent

the violation of a party’s constitutional rights.’” Melendres v. Arpaio,

695 F.3d 990, 1002 (9th Cir. 2012) (quoting Sammartano v. First

Judicial Dist. Court, 303 F.3d 959, 974 (9th Cir. 2002)); Preminger v.

Principi, 422 F.3d 815, 826 (9th Cir. 2005) (“[P]ublic interest concerns

are implicated when a constitutional right has been violated, because

all citizens have a stake in upholding the Constitution.”).
     The State’s argument that the equities tip in the State’s favor

because Menges does not currently reside in Montana misses the

obvious source of Menges’s injury: the State currently has him on the

registry. The State even provides the Court a link to his registration

page. State’s Br. at 3 n. 2. His ongoing inclusion on the registry causes

him harm—just late last year he was denied a chance to earn a living
and booted from a homeless shelter because of it. This humiliation

occurs daily and is ongoing, whether he lives in Montana or not,

because the State insists on maintaining him on the registry.

                               Conclusion

     Because the sex offender registration that State forces on Menges

violates substantive due process rights, his equal protection rights, and

his privacy rights, Menges respectfully requests this Court grant his

Motion for a Preliminary Injunction and preliminarily enjoin the State

from requiring him to register.




                                     14
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 16 of 17



Date: February 9, 2020       Respectfully submitted,

                             /s/ Matthew Strugar
                             Matthew Strugar
                             (pro hac vice)
                             Law Office of Matthew Strugar
                             3435 Wilshire Blvd., Suite 2910
                             Los Angeles, CA 90010
                             T: (323) 696-2299
                             matthew@matthewstrugar.com

                             Elizabeth K. Ehret
                             Attorney at Law
                             3800 O’Leary St., #104
                             Missoula, MT 59808
                             T: (732) 312-7400
                             elizabeth.k.ehret@gmail.com

                             Attorneys for Plaintiff


                        Certificate of Compliance
      Pursuant to Local Rule 7.1(d)(2), I certify that this brief is printed
with a proportionately spaced Century Schoolbook text typeface of 14
points; is double-spaced except for footnotes and for quoted and
indented material; and contains 3,249 words, excluding caption,
certificate of service, and certificate of compliance.


                         Certificate of Service

      I certify that on February 9, 2021, I filed electronically the
foregoing with the Clerk of the Court using the CMF/ECF filing system
that served a true and correct copy of the foregoing to the CMF/ECF
participants listed below:

Hannah E. Tokerud
hannah.tokerud@mt.gov


                                     15
      Case 9:20-cv-00178-DLC Document 20 Filed 02/09/21 Page 17 of 17




J. Stuart Segrest
ssegrest@mt.gov
Attorneys for Defendants

/s/ Matthew Strugar
Matthew Strugar




                                    16
